Smith, C. J. I concur in the conclusion that the respondent is guilty of gross licentiousness in the abuse of the liberty of the press, and of willful contempt of this court, but I dissent from the suggestion that a court is subject to imputation of impurity ' and partisanship after the determination of a cause. It is public policy that judicial tribunals shall be maintained in their dignity, and, until they have so offended that they are liable to impeachment, it is inherent that they shall protect themselves by the exercise of their official power, especially as they are precluded the privilege of otherwise redressing the wrongs done them in their official capacity. The judgment of the court may be condemned and its critic may specify its errors and demonstrate its unwisdom, but its motive can not be assailed. If a high crime or a misdemeanor has been committed, let the offender be arraigned before the bar empowered by the constitution to. try such crimes.